Title: To John Adams from Jacques Le Maire, 10 November 1778
From: Maire, Jacques Le
To: Adams, John


      
       Monsieur
       Nantes le 10. Novembre 1778
      
      Le Traité que M. Lee a fait avec M. Bonnefil pour faire passer tous les effets qui sont ici pour le gouvernement de Virginie, fixant mon depart à la fin du present mois, j’ose, Monsieur, Solliciter une lettre de recommandation de votre part en ma faveur auprès de Mr. le gouverneur de la Virginie; veuillez également m’envoyer la reponse de la lettre que je vous ai aportée emanée de lui. Je vous en suplie avec d’autant plus d’empressement que connoissant votre belle ame et votre équité me Justifiera du Zele que j’ai apporté à remplir exactement ma Mission. J’ose sans prevention, reconnoitre dans ma conduite un attachement inviolable et très desinteressé au service des provinces unis auquel je me voue tout entier, trop heureux si je peux vous prouver la Verité de ces Sentimens dont je vous prie de me croire penetré.
      J’ai l’honneur d’Etre avec un profond respect Monsieur Votre très humble et très obeissant serviteur
      
       Le Maire
       Rue de la Casserie a Nantes 
      
     